internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-125716-01 date august legend child children county decedent estate foundation grandchild initial special trustees state dear this is in response to your letter dated date in which you requested rulings under sec_2518 and sec_2055 of the internal_revenue_code code specifically you request rulings that the proposed disclaimer by child will constitute a qualified_disclaimer within the meaning of sec_2518 of the code that the amount passing to foundation by reason of child’s proposed disclaimer will be treated as passing from decedent to foundation for purposes of sec_2055 of the code and thus will qualify as a federal estate_tax charitable deduction for estate the information submitted and the representations made are summarized as follows decedent died survived by three children children prior to his death decedent and his spouse formed foundation children are the current trustees of foundation it has been represented that foundation is a private_foundation within the meaning of sec_509 of the code and is recognized by the internal_revenue_service service as a federally tax-exempt_organization under sec_501 of the code plr-125716-01 article ii of foundation agreement provides that foundation is organized and operated solely and exclusively for religious charitable scientific literary and educational_purposes within the meaning of sec_501 of the code article vii section of foundation agreement provides in pertinent part that foundation agreement may be amended with the approval of not less than two thirds of the trustees but no amendment shall alter the general character of foundation as one organized and operated exclusively for religious charitable scientific literary and educational_purposes article second section c of decedent’s will bequeaths dollar_figure to foundation article fourth of decedent’s will provides that children receive decedent’s residuary_estate it has been represented that after decedent’s death children each received approximately dollar_figure from the residuary_estate article fifth of decedent’s will provides that if any child disclaims any portion of the residuary bequest under article fourth of the will the disclaimed portion is to pass to foundation one of decedent’s children child proposes to disclaim from child’s share of the residuary_estate all right title and interest in all except that fractional amount of child’s portion of the residuary_estate that produces a sum equal to dollar_figure after the amount is reduced for state and federal inheritance taxes chargeable to her share of the residuary_estate under article seventh of decedent’s will in connection with child’s proposed disclaimer children as trustees of foundation propose to execute first amendment to foundation agreement amended agreement to provide for the addition of article viii to foundation agreement article viii of amended agreement provides that assets received by foundation as a result of any qualified_disclaimer by one or more of the children who are trustees disclaiming trustee s will be held in one or more segregated accounts special account s separate and apart from any other assets of foundation other foundation assets article viii section of amended agreement provides in pertinent part that the right to distribute income and or principal of special account s and to select the recipients of such distributions is held exclusively by special trustee s all other rights and powers with respect to special account including without limitation the power to make investments and reinvestments of the principal and accumulated income will be held by the trustees the trustees will have no rights or powers respecting the disposition of special account s or the appointment or removal of special trustee s article viii section of amended agreement provides that special trustees have the uncontrolled discretion to distribute from time to time such portions or the whole of plr-125716-01 the net_income and or principal of special account in such manner that complies with foundation’s charitable purpose as defined in article ii of foundation agreement article viii section of amended agreement provides in pertinent part for the appointment of initial special trustees and provides that special trustees have the power to increase or decrease the number of special trustees provided however that grandchild has the right to become a special trustee when grandchild turns thirty years old article viii section further provides in pertinent part that special trustees have the power to select successor special trustees to fill vacancies should special trustees fail to appoint successor special trustee s within three months of the vacancy’s occurrence the orphans’ court of county in state may upon application appoint such successor special trustee s a successor or additional special trustee may be a corporation other than a corporation in which a disclaiming trustee owns any interest or serves as an officer director or employee or an individual provided that no disclaiming trustee and no person under the age of thirty years who is a lineal descendent of a disclaiming trustee may be selected as a special trustee article viii section of amended agreement provides that upon the death of the last surviving disclaiming trustee special account s will be merged with other foundation assets and all rights powers and duties of the special trustees will terminate article viii section of amended agreement provides that the provisions of article viii may not be revoked or amended in any manner that would allow a disclaiming trustee or any other person under the age of thirty who is a lineal descendant of a disclaiming trustee to possess directly or indirectly any rights with respect to the disposition of special account s or any right to appoint or remove special trustee s law - issue sec_2046 of the code provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the federal estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided such refusal is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age twenty-one the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer plr-125716-01 and passes either a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of sec_2518 shall be treated as a qualified_disclaimer of such portion of the interest under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift sec_25_2518-2 provides in pertinent part that if a beneficiary who disclaims an interest in property is also a fiduciary the disclaimant cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary’s disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class under sec_25_2518-2 in general a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant the disclaimer will not be qualified if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard sec_25_2518-3 states that a disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift which satisfies the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer provided that no income or other benefit of the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer thus following the disclaimer of a specific pecuniary amount from a bequest or gift the amount disclaimed and any income attributable to such amount must be segregated from the portion of the gift that was not disclaimed the segregation of assets making up the disclaimer of a pecuniary amount must be made on the basis of the fair_market_value of the assets on the date of the disclaimer or on the basis that is fairly representative of value changes that may have occurred between the date of transfer and the date of disclaimer a pecuniary amount distributed to the disclaimant from the bequest or gift prior to the disclaimer shall be treated as a distribution of corpus the bequest or gift however the acceptance of a distribution from the gift or bequest shall also be considered to be an acceptance of a proportionate amount of income earned by the bequest or gift the proportionate share of income considered to be accepted by the disclaimant shall be determined at the time of the disclaimer according to the plr-125716-01 following formula the total amount of distributions received by the disclaimant out of the gift or bequest divided by the total value_of_the_gift or bequest on the date of the transfer multiplied by the total amount of income earned by the gift or bequest between the date of transfer and the date of disclaimer in sec_25_2518-3 example d bequeaths his brokerage account to e the account consists of stocks and bonds and a cash amount earning interest the total value of the cash and assets in the account on the date of d’s death is dollar_figure four months after d’s death e makes a withdrawal of cash from the account for personal_use amounting to dollar_figure eight months after d’s death e disclaims dollar_figure of the account without specifying any particular assets or cash the cumulative fair_market_value of the stocks and bonds in the account on the date of the disclaimer is equal to the value of such stocks and bonds on the date of d’s death the income earned by the account between the date of d’s death and the date of e’s disclaimer was dollar_figure the amount of income earned by the account that e accepted by withdrawing dollar_figure from the account prior to the disclaimer is determined by applying the formula set forth in sec_25_2518-3 as follows dollar_figure divided by dollar_figure multiplied by dollar_figure equals dollar_figure e is considered to have accepted dollar_figure of the income earned by the account if i the dollar_figure disclaimed by e and the dollar_figure of income earned prior to the disclaimer which is attributable to that amount are segregated from the dollar_figure of income e is considered to have accepted ii e does not accept any benefits of the dollar_figure so segregated and iii the other requirements of sec_2518 are met then e’s disclaimer of dollar_figure from the account is a qualified_disclaimer in revrul_72_552 1972_2_cb_525 the decedent who was the president and a director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation's funds for charitable purposes the ruling holds that because the decedent retained the right in conjunction with others to designate the entities that would possess or enjoy the property transferred to the corporation the property transferred by the decedent to the corporation was included in the decedent's gross_estate at his death under sec_2036 discussion - issue in the present case any property that is disclaimed by child will pass to foundation pursuant to the terms of article fifth of decedent’s will pursuant to the terms of the proposed amended agreement the disclaimed property will be held in a segregated special account in foundation separate and apart from the other foundation assets the power to make distributions from the income and or principal from the special account and to select the recipients of such distributions will be held exclusively by the initial and any subsequent special trustees child is precluded from becoming a special trustee and will have no power to appoint or remove a special trustee further child will have no power_to_revoke or amend the proposed amended plr-125716-01 agreement in any manner that would allow child to possess directly or indirectly any rights with respect to the disposition of the assets held in the special account therefore we conclude that the disclaimer will constitute a qualified_disclaimer under sec_2518 provided the amended agreement is executed and its terms are effective under state and federal_law and the other requirements of sec_2518 are satisfied including the requirements of sec_25_2518-3 respecting the dollar_figure distribution to child from decedent’s residuary_estate law - issue under sec_2055 for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes a_trust that qualifies under sec_501 is one that is organized and operated exclusively for these purposes sec_20_2055-2 of the estate_tax regulations states that in the case of a bequest devise or transfer made by a decedent dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as the result of a qualified_disclaimer under sec_2518 discussion - issue it is represented that foundation is a private_foundation within the meaning of sec_509 of the code and is recognized by the service as a federally tax-exempt_organization under sec_501 under the terms of decedent’s will any amount disclaimed by child will pass to foundation accordingly based on the representations noted above the property passing to foundation as a result of child's disclaimer and segregated in the special account will qualify for an estate_tax charitable deduction for estate under sec_2055 provided the proposed amended agreement is executed and its terms are effective under state and federal_law and child’s disclaimer is a qualified_disclaimer under sec_2518 the rulings contained in this letter are based upon information submitted and representations made by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-125716-01 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel passthroughs and special industries james hogan senior technician reviewer branch by enclosure copy for sec_6110 purposes
